IN THE SUPREME COURT OF THE STATE OF DELAWARE

PATRICIA WISHER,                         §
                                         §   No. 563, 2016
       Defendant Below,                  §
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1506021466
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: April 12, 2017
                          Decided:   May 9, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                 ORDER

      This 9th day of May 2017, upon consideration of the appellant’s Supreme

Court Rule 26(c) brief, the State’s response, and the record below, it appears to the

Court that:

      (1)     In November 2015, a New Castle County grand jury indicted the

appellant, Patricia Wisher, for Assault in the Second Degree. On October 31, 2016,

Wisher pled guilty to the lesser included offense of Assault in the Third Degree. The

Superior Court sentenced Wisher to one year of Level V incarceration. This is

Wisher’s direct appeal.

      (2)     On appeal, Wisher’s counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Counsel asserts that, based upon a
complete and careful examination of the record, there are no arguably appealable

issues. Counsel informed Wisher of the provisions of Rule 26(c) and provided

Wisher with a copy of the motion to withdraw and the accompanying brief.

         (3)     Counsel also informed Wisher of her right to identify any points she

wished this Court to consider on appeal. Wisher has not raised any issues for this

Court’s consideration. The State has responded to the Rule 26(c) brief and has

moved to affirm the Superior Court’s judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

         (5)     This Court has reviewed the record carefully and has concluded that

Wisher’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Counsel has made a conscientious effort to examine

the record and the law and has properly determined that Wisher could not raise a

meritorious claim in this appeal.



1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).



                                                 2
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                  BY THE COURT:


                                  /s/ Collins J. Seitz, Jr.
                                         Justice




                                    3